Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3 No. 333-200686) of Tandem Diabetes Care, Inc., (2) Registration Statement (Form S-8 No. 333-192406) pertaining to the 2006 Stock Incentive Plan, 2013 Stock Incentive Plan, and 2013 Employee Stock Purchase Plan of Tandem Diabetes Care Inc., and (3) Registration Statement (Form S-8 No. 333-202254) pertaining to the 2013 Stock Incentive Plan and 2013 Employee Stock Purchase Plan of Tandem Diabetes Care, Inc.; of our report dated February 24, 2016, with respect to the financial statements of Tandem Diabetes Care, Inc. included in this Annual Report (Form 10-K) of Tandem Diabetes Care, Inc. for the year ended December 31, 2015. /s/ Ernst& Young LLP San Diego, California February 24 , 2016
